PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SABHERWAL et al.
Application No. 15/930,847
Filed: 13 May 2020
For: NOVEL COMBINATION PRODUCT

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 C.F.R. § 5.25, filed August 6, 2020 and supplemented November 5, 2020, seeking a retroactive license for foreign filing under 35 U.S.C. 184. 

The petition under 37 C.F.R. § 5.25 is DISMISSED.

This decision concerns European Patent Convention	application filed November 14, 2019.

The verified statement of attorney Isabelle Gundel asserts as follows:

Gundel is a European Patent Attorney and works as a Senior Patent Attorney for GSK Consumer Healthcare S.A. (“GSK”) in Nyon, Switzerland.

On November 14, 2019, Gundel filed European Patent Application No. 19209288.0. Gundel received the technical information on which the filing was based from GSK employee Thierry Athanase.

GSK has a process to determine inventorship prior to filing an application which involves separate meetings/calls with each person involved in the development of the invention. This process was not followed when filing the foreign application “due to the urgency of the filing.” The foreign application was filed without naming inventors.

The instant application, filed May 13, 2020, was handled by Roshni Sitapara, who is supervised by Gundel, and U.S. attorney Lina Quinten, at which time inventorship was revisited.

Gundel initially believed Thierry Athanase was the sole inventor, however, in addition to Thierry Athanase, Amit Sabherwal and Sriman Banerjee are named inventors. 

While preparing to file two PCT applications at the European Patent Office, Gundel discovered that Amit Sabherwal was “working for GSK in the US while contributing to the subject patent application and that the foreign application at issue was an unlicensed foreign filing through error and a foreign filing license should have been sought at the USPTO prior to filing the application.”

Gundel asserts that the subject matter of this patent application is not under any secrecy order and has never been under any secrecy order.

A grantable petition pursuant to 37 C.F.R. § 5.25 must be accompanied by:

a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) containing:
(i)	An averment that the subject matter in question was not under a secrecy order at the time it was filed broad, and that it is not currently under a secrecy order,
(ii)	A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) 	An explanation of why the material was filed abroad through error without the required license under 37 C.F.R. § 5.11 first having been obtained; and,
The required fee (37 C.F.R. § 1.17(g)).

The petition complies with requirements (1), (2), (3)(i), and (4) of 37 C.F.R. § 5.25(a). 

With respect to requirement (1) of 37 C.F.R. § 5.25(a), the foreign country in which the unlicensed patent application was filed is identified as the European Patent Convention.

With respect to requirement (2) of 37 C.F.R. § 5.25(a), the date on which the matter abroad was filed is November 14, 2019.

With respect to requirement (3)(i) of 37 C.F.R. § 5.25(a), the Gundel that the subject matter in question was not under a secrecy order at the time it was filed aboard, and that it is not currently under a secrecy order.

With respect to requirement (4) of 37 C.F.R. § 5.25(a), the required petition fee was submitted via deposit account on November 5, 2020.

The petition fails to comply with requirements (3)(ii) and (3)(iii) of 37 C.F.R. § 5.25(a)






With respect to (3)(ii) of 37 C.F.R. § 5.25(a), the petitions lacks a showing that the license has been diligently sought after discovery of the proscribed foreign filing. Neither the petition nor the Gundel statement indicate when it was discovered that the proscribed foreign filing was filed without the required foreign filing license.

In order to ascertain diligence, any request for reconsideration of this decision must include a showing of diligence by stating the date that the responsible party became aware of the proscribed nature of the foreign filing in question and must include documentary evidence that support the assertions made. The showing of diligence should include verified statements by all persons who have personal knowledge that the license has been diligently sought after discovery of the proscribed foreign filing.

With respect to (3)(iii) of 37 C.F.R. § 5.25(a), an adequate explanation of why the material was filed abroad through error without the required license under 37 C.F.R. § 5.11 first having been obtained has not been provided.

In this regard, Gundel states:

On November 14, 2019, I filed European Patent Application No. 19209288.0 entitled “Novel Combination Product” at the European Patent Office using the epoline electronic filing software. I had received the technical information on which the filing was based from GSK employee Thierry Athanase, who appeared initially to be the sole inventor. He is a French national working for GSK Consumer Healthcare in Nyon, Switzerland 

It is part of our usual process at GSK to determine inventorship prior to filing in separate meetings or calls with each person who was involved in the development leading to the invention. In the present case, such a complete and thorough determination of inventorship could not be done prior to the filing, because the filing needed to be done urgently.

The explanation submitted herewith does not satisfy 37 C.F.R. § 5.25(b) which states that the explanation “must include a showing of facts rather than a mere allegation of action through error.” Further, the showing of facts as to the nature of the error should “… be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.”

Petitioner has not provided copies of any supporting documents to establish that the material was filed abroad through error. Any request for further consideration of this matter should be accompanied by supporting documentation of the facts alleged by petitioner. Petitioner is reminded that the acts which are alleged to constitute the actual error in unlicensed foreign filing should cover the period leading up to and including each of the proscribed foreign filings. Petitioner must further establish the nature of the error for the proscribed foreign filing for which a retroactive license is sought.

In furtherance of this matter, verified statements and supporting documents must indicate who authorized the foreign filing. Verified statements from the individual who filed the foreign application should be provided further discussing said filer’s role in the error that led to the disclosure of this information via the foreign filing prior to procuring the required foreign filing license. The verified statements and supporting documents should divulge what discussions, if any, occurred with respect to the foreign filing license, the place where the invention occurred, and the inventors’ place of citizenship. The individual providing the verified statement must indicate whether he/she was aware of the requirements of 35 U.S.C. 184 and 37 C.F.R. § 5.11(a) at the time of his/her involvement in the proscribed foreign filing.

Gundel’s statement indicates that GSK certain procedures were not filed with respect to the proscribed foreign filing “due to the urgency of the filing.” A further verified statement from Gundel should indicate if at the time of the proscribed foreign filing, Gundel was aware that, pursuant to M.P.E.P. § 140(I), “[g]enerally, a license will be granted, if there is no national security concern, within 3 business days from receipt of the petition filed under 37 C.F.R. § 5.12(b) in Licensing and Review” during her involvement in this fact pattern.

Gundel’s statement indicates that Gundel became aware that a portion of the reduction to practice might have occurred in the US on or about the time that the instant application was filed on May 13, 2020. It is noted that the instant application is a continuation-in-part of U.S. Design App. No. 29/712,813, filed November 12, 2019, prior to the filing date of the proscribed foreign filing. A further verified statement from Gundel should indicate what participation, if any, Gundel had on behalf of GSK with respect to the filing of the design application and the inventors named therein.

Additional verified statements must:

Provide further details with respect to the checks applicant’s counsel follow when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. 184 and 37 C.F.R. § 5.11(a).

Discuss when the checks were instituted and further explain why the procedure not followed in this instance.

Indicate whether applicant’s foreign counsel has previously filed applications abroad where an inventive concept occurred in the United States or indicate if the was the first such occurrence.

Gundel elected to forego stated procedures and not do an inventorship analysis prior to submitting the proscribed foreign filing due to “the urgency of the filing.” Gundel was aware of U.S. foreign filing license requirements. Why was the inventorship analysis not conducted subsequent to the proscribed foreign filing?

Whether, prior to the matter at issue, has applicant’s foreign counsel elected to forego their procedures for ensuring that a foreign application is not filed when a U.S. foreign filing license is required by 35 U.S.C. 184 and 37 C.F.R. § 5.11(a)?

The proscribed foreign filing was filed November 14, 2019. It is noted that the filing of U.S. Design Application No. 29/712,813, filed November 12, 2019, was underseen by an employee supervised by Gundel. As both the design application and the proscribed foreign filing named Amit Sabberwal of New Jersey as an inventor, why was a foreign filing license not sought prior to the filing of the proscribed filing?

Why was Gundel, who supervised the employed charged with filing the design application, not aware that a foreign filing license was required until on or about the filing of instant application?

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED. A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. § 1.136(a). In the absence of a timely response, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken. The reply should include a cover letter entitled “Renewed Petition under 37 C.F.R. § 5.25.” This is not a final agency action within the meaning of 5 U.S.C. 704.

Any verified statement (notarized oath) or declaration (including reference to 18 U.S.C. 1001) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

Further communication with respect to this matter should be addressed as follows:

By Mail:		Mail Stop Petition
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450, Alexandria, VA 22313-1450.  

By Hand:		Customer Window
Randolph Building
401 Dulany Street
Alexandria, VA, 22314

By Facsimile:		(571) 273-8300

Via EFS-Web

Telephone inquiries regarding this decision should be directed to Attorney Advisor Alesia M. Brown at (571) 272-3205.1

 /Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See, 37 C.F.R. § 1.2. As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).